Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 01, 2021

The Court of Appeals hereby passes the following order:

A22A0137. SUWANEE PLAZA, LLC v. L & W SUPPLY CORPORATION, A
    FOREIGN CORPORATION d/b/a BUILDING SPECIALTIES

      This appeal was docketed on August 10, 2021, and the brief of appeallant was
due 20 days later, on August 30, 2021. The due date has passed, and appellant
Suwanee Plaza, LLC has not filed a brief. Accordingly, Suwanee Plaza, LLC’s appeal
is hereby DISMISSED for failure to file a brief. See Court of Appeals Rule 23 (a).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/01/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.